Citation Nr: 0928694	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.   Entitlement to service connection for a respiratory 
disorder, to include bronchitis and emphysema, claimed as due 
to asbestos exposure.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2007 and September 2008 
rating decisions of the Department ofVeterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2009 Substantive Appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  Therefore, the Veteran must be scheduled for a Board 
hearing at the RO before a Veterans Law Judge, prior to 
deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2008).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




